In a divorce proceeding in the district court of Pottawatomie county petitioner was ordered to pay the sum of $25 per month for the maintenance and support of his minor child. Application was made to the court for citation for contempt, in which application it was alleged that petitioner had failed, neglected, and refused to make the payments. Upon this application citation was issued. Demurrer was filed to the application and, ultimately, petitioner was incarcerated in the county jail of Pottawatomie county for contempt of court because of his failure to make said payments. He applied to this court for a writ of habeas corpus alleging that he was illegally incarcerated.
This court issued its "order and rule to show cause," admitted petitioner to bail, and ordered that said matter be heard by this court on January 5, 1937. On January 5th petitioner appeared with his attorneys, but no appearance was made by or for the sheriff of Pottawatomie county or the complainant in the original application for citation, neither was any response filed to the order and rule to show cause.
An examination of the petitioner's petition convinces us that he has made a prima facie showing entitling him to the writ prayed for, and in the absence of any response to the order and rule to show cause, it is our duty to consider the application confessed and the writ is issued.
OSBORN, V. C. J., and BAYLESS, BUSBY, WELCH, CORN, and GIBSON, JJ., concur.